evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We

                give deference to the district court's factual findings if supported by

                substantial evidence and not clearly erroneous but review the court's

                application of the law to those facts de novo.   Lader v. Warden, 121 Nev.

                682, 686, 120 P.3d 1164, 1166 (2005).

                            Hankston asserts that had counsel interviewed Shane Harris

                and Tasha Bradford they would have informed him that at least one of the

                individuals who approached Hankston before the shooting was armed and

                with this information counsel could have presented a theory of self-

                defense, as he requested. The district court conducted an evidentiary

                hearing, found Bradford's testimony not credible, made no finding

                regarding Harris or Hankston's testimony, and found credible trial

                counsel's testimony that Hankston never told him that he acted in self-

                defense or asked him to seek out any witnesses to present a theory of self-

                defense. The district court also noted that, while the jury was deliberating

                at trial, counsel stated that Harris had been contacted by an investigator

                and had nothing to offer and Hankston acknowledged that either Harris

                was unable or unwilling to testify. The district court denied Hankston's

                claims, concluding that counsel was not deficient for presenting a

                misidentification defense and Hankston failed to demonstrate a

                reasonable likelihood that the verdict would have otherwise been different

                because neither Bradford nor Harris actually saw the shooting.     See State

                v. Love, 109 Nev. 1136, 1139, 865 P.2d 322, 324 (1993). The record
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                supports these determinations. We conclude that the district court did not

                err by denying these claims, and we

                           ORDER the judgment of the district court AFFIRMED.'




                                                                                        J.
                                                  Hardesty




                                                  Cherry


                cc: Hon. Stefany Miley, District Judge
                     Craig W. Drummond
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 Hankston's  fast track statement does not comply with NRAP
                3C(h)(1) and NRAP 32(a)(4) because it does not have 1-inch margins on all
                four sides. We caution Hankston's counsel, Craig Drummond, that future
                failure to comply with formatting requirements when filing briefs with
                this court may result in the imposition of sanctions. See NRAP 3C(n).




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                                                                        13MKIIIiiStIlEMISEENAWEMillf1M05